Case 6:19-cv-01424-LRH Document 23 Filed 09/23/20 Page 1 of 9 PageID 1283




                        UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

 REGGE M. STEEN,

                       Plaintiff,

 v.                                                         Case No: 6:19-cv-1424-Orl-LRH

 COMMISSIONER OF SOCIAL
 SECURITY,

                       Defendant.


                                MEMORANDUM OF DECISION
        Regge M. Steen (“Claimant”) appeals the Commissioner of Social Security’s final decision

 denying his applications for disability benefits. (Doc. 1). The Claimant raises several arguments

 challenging the Commissioner’s final decision and, based on those arguments, requests that the

 matter be reversed and remanded for further proceedings. (Doc. 22 at 23-35, 50-53, 55-56). The

 Commissioner argues that the Administrative Law Judge (“ALJ”) committed no legal error and that

 her decision is supported by substantial evidence and should be affirmed. (Id. at 35-50, 53-56).

 Upon review of the record, the Court finds that the Commissioner’s final decision is due to be

 REVERSED and REMANDED for further proceedings.

 I.     Procedural History

        This case stems from the Claimant’s applications for disability insurance benefits (“DIB”)

 and supplemental security income (“SSI”). (R. 404-20). The Claimant alleged a disability onset

 date of August 1, 2016. (R. 23). 1 The Claimant’s applications were denied on initial review and


        1 The Court notes that the Claimant alleged different onset dates in his DIB application
 (August 1, 2016) and SSI application (November 3, 2012). (R. 404, 411). It appears the Claimant
 later amended the alleged onset dated in the SSI application to August 1, 2016. (R. 23, 152; Doc.
Case 6:19-cv-01424-LRH Document 23 Filed 09/23/20 Page 2 of 9 PageID 1284




 on reconsideration. The matter then proceeded before an ALJ, who, after holding a hearing (R.

 149-76), entered a decision on April 3, 2019 denying the Claimant’s applications for disability

 benefits. (R. 23-34). The Claimant requested review of the ALJ’s decision, but the Appeals

 Council denied his request. (R. 9-12). This appeal followed.

 II.    The ALJ’s Decision

        In reaching her decision, the ALJ performed the five-step evaluation process set forth in 20

 C.F.R. § 404.1520(a) and § 416.920(a).2 First, the ALJ determined that the Claimant’s last date

 insured was September 30, 2019. (R. 26). Next, the ALJ found the Claimant suffers from the

 following severe impairments: traumatic brain injury; neurocognitive disorder; antisocial

 personality disorder; bipolar disorder; major depressive disorder; post-traumatic stress disorder; and

 a substance use disorder. (Id.). The ALJ also found that the Claimant suffers from the following

 non-severe impairments: obesity; neck pain; and back pain. (Id.). The ALJ, however, determined

 that the Claimant does not have an impairment or combination of impairments that meets or

 medically equals any listed impairment. (R. 27-28).

        The ALJ next found that the Claimant has the residual functional capacity (“RFC”) to

 perform light work as defined by 20 C.F.R. § 404.1567(b) and § 416.967(b) 3 with the following


 22 at 1). The Court will therefore accept August 1, 2016 as the alleged onset date for both disability
 applications.

        2 An individual claiming Social Security disability benefits must prove that he or she is
 disabled. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005) (citing Jones v. Apfel, 190 F.3d
 1224, 1228 (11th Cir. 1999)). The five steps in a disability determination include: (1) whether the
 claimant is performing substantial, gainful activity; (2) whether the claimant’s impairments are
 severe; (3) whether the severe impairments meet or equal an impairment listed in 20 C.F.R. Part
 404, Subpart P, Appendix 1; (4) whether the claimant can return to his or her past relevant work;
 and (5) based on the claimant’s age, education, and work experience, whether he or she could
 perform other work that exists in the national economy. See generally Phillips v. Barnhart, 357
 F.3d 1232, 1237 (11th Cir. 2004) (citing 20 C.F.R. § 404.1520); see also 20 C.F.R. § 416.920(a).
        3   Light work is defined as “lifting no more than 20 pounds at a time with frequent lifting or


                                                  -2-
Case 6:19-cv-01424-LRH Document 23 Filed 09/23/20 Page 3 of 9 PageID 1285




 additional limitations:

        [H]e can occasionally climb ramps or stairs but never ladders, ropes or scaffolds.
        The claimant can frequently stoop, kneel, crouch and crawl. He should perform no
        work near hazards such as unprotected heights or dangerous moving machinery.
        Any job performed must involve simple, unskilled tasks and have no changes in work
        setting. He can have occasional interaction with the public and supervisors.

 (R. 28). The ALJ found the Claimant had no past relevant work experience and, therefore

 proceeded to step five. (R. 33). There, the ALJ found the Claimant could perform other work in

 the national economy, including mail sorter and assembly line worker. (R. 33-34). Accordingly,

 the ALJ concluded that the Claimant was not disabled between his alleged onset date (August 1,

 2016) through the date of the decision (April 3, 2019). (R. 34).

 III.   Standard of Review

        The scope of the Court’s review is limited to determining whether the Commissioner applied

 the correct legal standards and whether the Commissioner’s findings of fact are supported by

 substantial evidence. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011). The

 Commissioner’s findings of fact are conclusive if they are supported by substantial evidence, 42

 U.S.C. § 405(g), which is defined as “more than a scintilla and is such relevant evidence as a

 reasonable person would accept as adequate to support a conclusion.” Lewis v. Callahan, 125 F.3d

 1436, 1440 (11th Cir. 1997). The Court must view the evidence as a whole, taking into account

 evidence favorable as well as unfavorable to the Commissioner’s decision, when determining

 whether the decision is supported by substantial evidence. Foote v. Chater, 67 F.3d 1553, 1560



 carrying of objects weighing up to 10 pounds. Even though the weight lifted may be very little, a
 job is in this category when it requires a good deal of walking or standing, or when it involves sitting
 most of the time with some pushing and pulling of arm or leg controls. To be considered capable
 of performing a full or wide range of light work, you must have the ability to do substantially all of
 these activities.” 20 C.F.R. §§ 404.1567(b), 416.967(b). In addition, “light work requires
 standing or walking, off and on, for a total of approximately 6 hours of an 8–hour workday.” SSR
 83–10, 1983 WL 31251, at *6 (1983).


                                                  -3-
Case 6:19-cv-01424-LRH Document 23 Filed 09/23/20 Page 4 of 9 PageID 1286




 (11th Cir. 1995). The Court may not reweigh evidence or substitute its judgment for that of the

 Commissioner, and, even if the evidence preponderates against the Commissioner’s decision, the

 reviewing court must affirm it if the decision is supported by substantial evidence. Bloodsworth v.

 Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983).

 IV.    Analysis

        The Claimant raises the following two assignments of error: 1) the ALJ erred when

 considering and/or weighing various medical and non-medical opinions; and 2) the Appeals Council

 failed to properly consider new, non-cumulative, material evidence. (Doc. 22 at 23-35, 50-53).

 One of the arguments raised in the first assignment of error is dispositive of this appeal.

        A. Dr. Anita Rothard

        The dispositive argument relates to the weight assigned to Dr. Rothard’s opinion. The

 Claimant argues that the ALJ’s sole reason for assigning Dr. Rothard’s opinion partial weight –

 because it was based on the Claimant’s subjective statements – is not supported by substantial

 evidence, because Dr. Rothard relied both on the Claimant’s statements and various objective tests

 performed during the examination. (Doc. 22 at 28-30). The Commissioner, on the other hand,

 argues that the ALJ’s reasoning is supported by substantial evidence, because Dr. Rothard stated

 that “all information obtained in [her] report was strictly from the [Claimant]” and, according to

 binding Eleventh Circuit authority, the ALJ was free to discount the opinion on that basis. (Id. at

 48-49 (citing R. 1083; Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1159 (11th Cir. 2004);

 Forsyth v. Comm’r of Soc. Sec., 503 F. App’x 892, 893 (11th Cir. 2013))). The Court agrees with

 the Claimant.

        The ALJ is tasked with assessing a claimant’s RFC and ability to perform past relevant work.

 Phillips, 357 F.3d at 1238. The RFC “is an assessment, based upon all of the relevant evidence, of




                                                  -4-
Case 6:19-cv-01424-LRH Document 23 Filed 09/23/20 Page 5 of 9 PageID 1287




 a claimant’s remaining ability to do work despite his impairments.” Lewis, 125 F.3d at 1440. In

 determining a claimant’s RFC, the ALJ must consider all relevant evidence, including the medical

 opinions of treating, examining and non-examining medical sources, as well as the opinions of other

 sources. See 20 C.F.R. §§ 404.1545(a)(3), 416.945(a)(3); see also Rosario v. Comm’r of Soc. Sec.,

 490 F. App’x 192, 194 (11th Cir. 2012). 4

        The ALJ must consider a number of factors in determining how much weight to give each

 medical opinion, including: 1) whether the physician has examined the claimant; 2) the length,

 nature, and extent of the physician’s relationship with the claimant; 3) the medical evidence and

 explanation supporting the physician’s opinion; 4) how consistent the physician’s opinion is with

 the record as a whole; and 5) the physician’s specialization. 20 C.F.R. §§ 404.1527(c), 416.927(c).

        A treating physician’s opinion must be given controlling weight, unless good cause is shown

 to the contrary. 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2) (giving controlling weight to the

 treating physician’s opinion unless it is inconsistent with other substantial evidence); see also

 Winschel, 631 F.3d at 1179. The opinion of an examining physician, on the other hand, is generally

 not entitled to any special deference. McSwain v. Bowen, 814 F.2d 617, 619 (11th Cir.

 1987) (citing Gibson v. Heckler, 779 F.2d 619, 623 (11th Cir. 1986)). Similarly, the opinion of a

 non-examining physician is generally entitled to little weight and, “taken alone, do[es] not constitute

 substantial evidence.” Broughton v. Heckler, 776 F.2d 960, 962 (11th Cir. 1985).

        Regardless of whether the opinion is from a treating, examining, or non-examining source,

 the ALJ must state the weight assigned to each medical opinion, and articulate the reasons

 supporting the weight assigned. Winschel, 631 F.3d at 1179. The failure to state the weight with




        4  In the Eleventh Circuit, unpublished decisions are not binding, but are persuasive
 authority. See 11th Cir. R. 36-2.


                                                  -5-
Case 6:19-cv-01424-LRH Document 23 Filed 09/23/20 Page 6 of 9 PageID 1288




 particularity or articulate the reasons in support of the assigned weight prohibits the Court from

 determining whether the ALJ’s ultimate decision is rational and supported by substantial evidence.

 Id.

        The Claimant appeared before Dr. Anita Rothard, C.V.E., for a comprehensive vocational

 evaluation on October 26, 2017. (R. 1082-96). During the examination, Dr. Rothard took the

 Claimant’s personal, vocational, and medical history. (R. 1083-87). In addition, Dr. Rothard

 conducted a variety of vocational tests, including the “Wide Range Achievement Test 3”, “RAI

 Reading Index”, “Bennett Mechanical Comprehension Test”, and various hands-on skill exercises.

 (R. 1087-94).

        The report that followed begins with the following inconsistent statements about what Dr.

 Rothard considered in reaching her opinions:

        The following information has been obtained from the consumer or was in the
        material sent to me by DVR, or has been observed through the evaluation process.

        Note: As of the date of this report the evaluator did not have complete medical
        information to cross-reference, therefore all information obtained in this report was
        strictly from the consumer. As a result, this can impact the evaluator’s ability to
        determine all the recommendations necessary for the consumer and this should be
        taken into consideration when reviewing this report.

 (R. 1083 (emphasis in original)). The report goes on to recount the Claimant’s history and the

 results of the vocational tests administered during the examination. (R. 1083-94). At the end of

 the report, Dr. Rothard summarized her observations and opinions. (R. 1094-96). With respect to

 physical limitations, which Dr. Rothard appears to have determined based upon her observations

 during the examination, she opined that the Claimant can sit, stand, and walk up to four hours and

 cannot lift more than twenty-five (25) pounds frequently. (R. 1094). With respect to mental

 limitations, Dr. Rothard noted that the Claimant easily loses track of his thoughts, has short and

 long-term memory deficits, anger management issues, “may have difficulty accepting instruction,



                                                -6-
Case 6:19-cv-01424-LRH Document 23 Filed 09/23/20 Page 7 of 9 PageID 1289




 direction, and criticism,” and has “low concentration levels.” (R. 1094-95). Based on these issues,

 Dr. Rothard opined that the Claimant “will require some improvement before he can attempt

 consistent employment” and, with improvement, it “may become feasible for [the Claimant to

 perform] part-time, non-physically demanding, low stress, routine in nature employment.” (R.

 1095).

          The ALJ considered Dr. Rothard’s opinion and assigned it “partial weight,” explaining:

          The report notes that “all information was strictly from the consumer.” In other
          words, based on the claimant’s self-report. However, the opinion that the claimant
          cannot perform activities that puts him at risk of a traumatic brain injury is given
          great weight, as it is in line with the claimant not being exposed to hazards.

 (R. 32). The ALJ says nothing more in support of the weight assigned to Dr. Rothard’s opinion.

 (See R. 23-34).

          The ALJ’s sole reason for assigning Dr. Rothard’s opinion partial weight is not supported

 by substantial evidence. As discussed above, Dr. Rothard’s report contains two contradictory

 paragraphs describing what she considered in reaching her opinions. The first paragraph suggests

 that Dr. Rothard considered a combination of the Claimant’s statements, material that was provided

 to her by a third party, and her observations during the examination. The second paragraph

 suggests that all the information on which Dr. Rothard based her opinions came from the Claimant.

 The ALJ does not acknowledge or reconcile the inconsistency of these paragraphs. Instead, the

 ALJ simply focuses on the second paragraph and, in doing so, rejected all of Dr. Rothard’s opinions,

 except for her opinion that the Claimant cannot perform activities that puts him at risk for another

 traumatic brain injury. As the Claimant argues, the ALJ’s focus on the second paragraph ignores

 the fact that Dr. Rothard performed and relied on several objective vocational tests in determining

 the Claimant’s functional limitations and overall ability to work.           Given Dr. Rothard’s

 consideration of the Claimant’s statements and the objective tests performed during the examination,



                                                 -7-
Case 6:19-cv-01424-LRH Document 23 Filed 09/23/20 Page 8 of 9 PageID 1290




 the Court finds the ALJ’s sole reason for giving Dr. Rothard’s opinion partial weight is not supported

 by substantial evidence.

        Although the Commissioner does not argue harmless error, the Court has considered the

 possibility and finds the error is not harmless. While the ALJ limited the Claimant to light work

 with additional physical and mental limitations, the Court cannot say with any certainty that those

 limitations are consistent with or more severe than the limitations – particularly the Claimant’s

 mental limitations – identified by Dr. Rothard. Cf. Wright v. Barnhart, 153 F. App’x 678, 684

 (11th Cir. 2005) (failure to weigh a medical opinion is harmless error if the opinion does not directly

 contradict the ALJ’s RFC determination). The Court therefore finds the matter must be reversed

 and remanded for further proceedings so the ALJ can reconsider and weigh Dr. Rothard’s opinion.

        B. Other Issues on Appeal

        In light of the foregoing, the Court declines to rule on the Claimant’s remaining arguments

 under the first and second assignments of error. See Diorio v. Heckler, 721 F.2d 726, 729 (11th

 Cir. 1983) (on remand the ALJ must reassess the entire record); McClurkin v. Soc. Sec. Admin., 625

 F. App’x 960, 963 n.3 (11th Cir. 2015) (no need to analyze other issues when case must be reversed

 due to other dispositive errors). That said, on remand the ALJ shall take care to weigh each opinion,

 including that of speech therapist Caroline Shaw (R. 978-80).

 V.     Conclusion

        Accordingly, it is ORDERED that:

         1. The Commissioner’s final decision is REVERSED and REMANDED for further

             proceedings consistent with this Order pursuant to sentence four of 42 U.S.C. §

             405(g).

         2. The Clerk is DIRECTED to enter judgment in favor of the Claimant and against the




                                                  -8-
Case 6:19-cv-01424-LRH Document 23 Filed 09/23/20 Page 9 of 9 PageID 1291




              Commissioner, and to close the case.

        DONE and ORDERED in Orlando, Florida on September 23, 2020.




 Copies to:

 Counsel of Record

 The Court Requests that the Clerk
 Mail or Deliver Copies of this order to:

 The Honorable Emily Kirk
 Administrative Law Judge
 Office of Hearings Operations
 3505 Lake Lynda Dr
 Suite 300
 Orlando, FL 32817-8338




                                               -9-
